DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1 and 4 have been amended; support for claim 1 is found in original claims 2, 3 and [0013], [0050], and [0066] of the instant specification; the amendment to claim 4 was to change dependency. 
Claims 2-3, 5-6, and 12-16 have been cancelled.
Claims 21 and 22 have been added, support is found in original claim 5 for claim 21, and original claim 6 for claim 22. No new matter has been added.
Claims 1, 4, 7-11, and 17-22 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-8, 11, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR 2014/0148121 A) in view of Kim (US 2005/0014036 A1-hereinafter Kim'2005).


Regarding claim 1, Wook teaches a pouch-type secondary battery comprising:
an electrode assembly in which a positive electrode, a separator, and a negative electrode are laminated (Wook [0039]), wherein a positive electrode lead extends from the positive electrode and a negative electrode lead extends from the negative electrode (Wook Figure 3, positive electrode tab 210, negative electrode tab 220; [0085]); and
a pouch configured to accommodate the electrode assembly (Wook Figure 3), wherein the pouch comprises:
a surface protection layer made of a first polymer and formed at an outermost layer (Wook Figure 4, [0048] second insulating layer formed on the outside and made of PET);
a sealant layer made of a second polymer and formed at an innermost layer (Wook Figure 4, [0050-0053], internal adhesive layer 110);
a gas barrier layer made of a first metal and laminated between the surface protection layer and the sealant layer (Wook Figure 4 [0044], metal layer 120 made of aluminum);
and a metal foil layer made of a second metal, laminated between the surface protection layer and the sealant layer (Wook Figure 4, heating layer 140, [0057-0058]), and connected to the negative electrode of the electrode assembly (Wook Figure 6, [0066-0067] first electrode pattern and second electrode pattern in the heating layer 140 make the heating layer connected to the negative electrode terminal),
wherein the metal foil layer is connected to a negative electrode lead extending from the negative electrode so as to be connected to the negative electrode (Wook Figure 8, [0086-0092], heating layer may be connected to a current supply device through a lead line; [0057-0058] heating layer 140 make the heating layer connected to the negative electrode terminal).

Wook fails to teach wherein portions of the surface protection layer, the sealant layer, and the gas barrier layer are removed from a specific area corresponding to an area on which the negative electrode lead exists, and wherein the negative electrode lead has either (1) a thickness greater than a thickness of the positive electrode lead, or (2) a protrusion protruding from the negative electrode lead toward the metal foil layer.

Kim’2005 discloses a pouch type secondary battery with an improved pouch structure aimed at producing an equal voltage to the case and an electrode tab. Kim’2005 teaches a case comprising an intermediate layer made of a metal thin film and internal and external layers coated on opposite surfaces of the intermediate layer (Kim’2005 [0031]). A portion of the intermediate layer is exposed by removing a portion of the internal layer and a positive electrode tab is electrically connected to the metal foil layer to form an electrical connection between the electrode tab and the casing (Kim’2005 [0031], Figure 3A) such that the case is electrically connected with the electrode tab and has a positive electrode voltage but is also insulated from the negative electrode tab (Kim’2005 [0064]). By having the pouch case connected with the tab, the pouch case can induce a short circuit in response to a negative electrode plate of a battery unit contacting the case due to damage of the case which would allow for easier detection of malfunction in the secondary batteries (Kim’2005 [0028]). Furthermore, Kim’2005 teaches wherein the positive electrode tab 35 has a notch portion 35b (a protrusion protruding) that extends to contact the exposed portion 341 of the intermediate layer 340 (Kim’2005 Figures 3A, 4A, 4B, [0062]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Kim’2005 to modify the casing layers of Wook such that a portion of the polymer layers are removed to expose a portion of the metal foil layer so that an extending notch portion 35b of the electrode tab  can be electrically connected to the casing as is taught by Kim’2005.  The pouch case can then be able to induce a short circuit in response to a battery unit contacting the case due to damage and can make detecting the malfunction of secondary batteries easier. Although Kim’2005 teaches of a positive electrode tab being connected to portion of the metal foil layer of the case, a skilled artisan could easily use the same teaching and use a negative electrode tab and expect that the negative electrode voltage applied to the casing would be insulated from the positive electrode tab. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 7, modified Wook teaches all of the claim limitations of claim 1. Wook further teaches wherein the first polymer comprises polyethylene terephthalate (PET) (Wook [0048] second insulating layer 132 formed on the outside and is made of PET).

Regarding claim 8, modified Wook teaches all of the claim limitations of claim 1. Wook further teaches wherein the first metal comprises aluminum (Wook [0044] metal layer 120 is made of aluminum).

Regarding claim 11, modified Wook teaches all of the claim limitations of claim 1. Wook further teaches wherein the second polymer comprises polypropylene (Wook [0050-0054] the internal adhesive layer 110 can be made of polypropylene).

Regarding claims 17-20, modified Wook teaches a battery module comprising the pouch type secondary battery of claim 1 as a unit battery (Wook [0012-0013], Vehicle with a power storage device containing pouch type secondary batteries).

Regarding claim 21, modified Wook teaches all of the claim limitations of claim 1. Wook further teaches an insulation layer, which insulates the gas barrier layer from the metal foil layer, between the gas barrier layer and the metal foil layer (Wook Figure 4, insulating layer 131).


Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR 2014/0148121 A, patent application KR 20130071631 used for citations) in view of Kim (US 2005/0014036 A1-hereinafter Kim'2005) as applied to claim 1 above, and further in view of Han et al. (US 2011/0008670 A1-hereinafter Han).

Regarding claims 4, modified Wook teaches all of the claim limitations of claim 1. Modified Wook teaches the connection of the negative electrode lead to the heating layer 140, but fails to teach of the lead being welded to the electrode lead. 
Han discloses a battery module having a barrier between adjacent cells that includes an exposed metal portion to allow electrical connection between the cells. Han teaches wherein the electrode assembly has a plurality of connection tabs that are electrically connected to the conductive barrier through welding (Han [0014-15]) so as to create the electrical connection and to maintain the connection between the welded areas (Han [0031]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Han such that the electrode tab is welded to the exposed metal layer (heating layer 140) of Wook to create and maintain the electrical connection between the two members.
The welding  is deemed to be a product by process limitation. The product-by-limitations of claim 4 is not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  

Regarding claim 22, modified Wook teaches all of the claim limitations of claim 1. Wook teaches of an insulating layer 131 between the heating layer 140 and the metal layer 120 (Wook Figure 4) but fails to teach wherein the metal foil layer is clad-rolled together with the gas barrier layer. 

Han discloses a battery module having a barrier between adjacent cells that includes an exposed metal portion to allow electrical connection between the cells. Han teaches of a conductive barrier 30 made of a metal layer 35 and non-conductive layers 31 insulating the metal layer (Han Figure 3). However, the conductive barrier has an exposed portion of the metal layer. The metal layer can be made of a clad metal of aluminum and copper being welded together (Han [0033]).

Therefore, it would have been obvious to  a skilled artisan before the effective filing date to replace both the metal layer and the barrier layer of Wook with a clad material made of aluminum and copper as taught by Han. By replacing each layer with a cladded material layer as taught by Han, Wook’s battery casing can form an electrical connection pathway through the casing. A clad metal is known in the art and can be substituted for the individual metal layers.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR 2014/0148121 A, patent application KR 20130071631 used for citations) in view of Kim (US 2005/0014036 A1-hereinafter Kim'2005)  as applied to claim 1 above, and further in view of Kim et al. (US 2016/0056421 A1-hereinafter Kim’2016).

Regarding claims 9 and 10, modified Wook teaches all of the claim limitations of claim 1. Wook teaches of the heating layer 140 being made of a thin metal plate but fails to specify the metal is made of copper.

Kim’2016 discloses a cell packaging material containing multiple layers. Kim’2016 teaches of a gas barrier layer being made of a metal thin film and can include aluminum, copper, nickel etc. Or a combination of metals (Kim’2016 [0039]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date that the thin metal plate of Wook could be made of a negative electrode collector material such as copper. A skilled artisan would find this obvious as the negative electrode tab would be electrically connected to the heating layer 140 through the modification of claim 1 so a negative electrode material such as copper would be preferred so as to allow the battery to function properly and to avoid premature short circuiting the cell.


Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims overcome the rejection of record as Wook nor Kim 2005 teach or suggest a negative electrode lead either has a thickness greater than a thickness of the positive electrode lead or a protrusion protruding from the negative electrode lead toward the metal foil layer. The rejection has been updated  with citations to different parts of Kim 2005 rendering the arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727